IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  January 2, 2008
                                 No. 07-60178
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

ABDUL KARIM

                                             Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                             Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A78 556 522


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Abdul Karim, a native and citizen of Pakistan, seeks review of the Board
of Immigration Appeals (BIA)’s February 2007 denial of his motion to reopen his
removal proceedings. Karim contends that the BIA erred because he satisfies
the four conditions set forth in 8 C.F.R. § 1245.2(a)(1)(ii), making his application
for adjustment of status amenable to the immigration judge’s (IJ) jurisdiction.
The Government argues that the use of the definite article “the” in
§ 1245.2(a)(1)(ii)(A)-(D) means that, while the IJ in Karim’s case would have had

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60178

jurisdiction over the adjustment application Karim filed before leaving for
Pakistan and which was based on his former wife’s (Angela Allen) I-130 relative
alien visa petition, the new adjustment application Karim has filed based on his
current wife’s (Nikki Herbst) I-130 petition is not amenable to IJ jurisdiction.
Under a plain reading of the regulation, the Government’s argument is
unassailable because the adjustment application that Karim wants an IJ to
adjudicate is not “the previously filed application” that was based on Allen’s I-
130 alien relative visa petition. § 1245.2(a)(1)(ii)(B) (emphasis added); see S.D.
ex rel. Dickson v. Hood, 391 F.3d 581, 595 (5th Cir. 2004) (“We have consistently
held that a regulation should be construed to give effect to the natural and plain
meaning of its words.”).
      Karim argues that the BIA erred in it its factual finding that he had not
filed a new I-485 adjustment application based on Herbst’s I-130 petition. He
also argues that the BIA should administratively close his removal proceedings
so that he can await the adjudication of his currently pending I-485 adjustment
application. After Karim filed his brief in this case, the BIA considered these
arguments in the context of a reconsideration motion filed by Karim. In a
decision dated June 13, 2007, the BIA acknowledged the factual error but
maintained that it did not affect the BIA’s February 2007 decision. The BIA also
refused Karim’s request to administratively close the removal proceedings.
Karim has not challenged the BIA’s June 2007 order addressing those
arguments.
      For the foregoing reasons, Karim’s petition for review of the BIA’s denial
of his motion to reopen his removal proceedings is DENIED.




                                        2